*789TRANSFER ORDER
Before JOHN MINOR WISDOM, Chairman, and EDWARD WEINFELD, EDWIN A. ROBSON, WILLIAM H. BECKER, JOSEPH S. LORD, III, STANLEY A. WEIGEL, and ANDREW A. CAFFREY, Judges of the Panel.
In light of the fact that all parties generally agree on the desirability of Section 1407 treatment for this litigation, and upon consideration of the papers submitted, the Panel has found that the action listed on the attached Schedule A pending in the Southern District of New York involves common questions of fact with those actions pending in the Northern District of Georgia, and that transfer of this sole action to the Northern District of Georgia for coordinated or consolidated pretrial proceedings will serve the convenience of the parties and their witnesses and further the just and efficient disposition of this litigation.
IT IS THEREFORE ORDERED that the action listed on the attached Schedule A and pending in the Southern District of New York be, and the same hereby is, transferred to the Northern District of Georgia and, with the consent of that court, assigned to the Honorable William C. O’Kelley for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407 with the actions pending in that district and also listed on the attached Schedule A.
SCHEDULE A
Southern District of New York
City of New York, et al. v. Cargill, Inc., et al.
Civil Action No. 75 Civ. 4179
Northern District of Georgia
The State of Connecticut v. National Broiler Marketing Assn., et al.
Civil Action No. C74-1257A
Purity Supreme, Inc. v. National Broiler Marketing Assn., et al.
Civil Action No. C74-1557A
State of Rhode Island v. National Broiler Marketing Assn., et al.
Civil Action No. C74-1594A
State of Florida v. National Broiler Marketing Assn., et al.
Civil Action No. C74-1595A
State of Colorado v. National Broiler Marketing Assn., et al.
Civil Action No. C74-1632A
Commonwealth of Virginia v. National Marketing Assn., et al.
Civil Action No. C74-1654A
State of Alabama v. National Broiler Marketing Assn., et al.
Civil Action No. C74-1783A
State of Missouri v. National Broiler Marketing Assn., et al.
Civil Action No. C74-1829A
State of Iowa v. National Broiler Marketing Assn., et al.
Civil Action No. C74-2032A
The State of New York v. National Broiler Marketing Assn., et al.
Civil Action No. C74-2044A
Ambassador East Hotel, et al. v. National Marketing Assn., et al.
Civil Action No. C74-2204A
State of Oklahoma v. National Broiler Marketing Assn., et al.
Civil Action No. C74-2131A
State of Michigan v. National Broiler Marketing Assn., et al.
Civil Action No. C74-2366A
Commonwealth of Pennsylvania v. National Broiler Marketing Assn., et al.
Civil Action No. C74-2330A
State of Kentucky v. National Broiler Marketing Assn., et al.
Civil Action No. C75-70A
State of Ohio v. National Broiler Marketing Assn., et al.
Civil Action No. C75-71A
State of Louisiana v. National Broiler Marketing Assn., et al.
Civil Action No. C75-152A
State of New Jersey v. National Broiler Marketing Assn., et al.
Civil Action No. C75-362A
Louis Migliaccio, et al. v. National Broiler Marketing Assn., et al.
Civil Action No. C75-1079A
State of Illinois v. National Broiler Marketing Assn., et al.
Civil Action No. C75-1294A
Kentucky Fried Chicken of Mattoon, Ill., Inc. v. National Broiler Marketing Assn., et al.
Civil Action No. C75-1293A
Bal Harbour Hotel Corp., et al. v. National Broiler Marketing Assn., et al.
Civil Action No. C74-2204A